*137OPINION
BY THE COURT:
The above-entitled cause is now being determined on the defendants-appellees’ application for rehearing.
■ The application states no specific grounds for rehearing except the request for reconsideration.
Neither does any memoranda accompany the application. It is possible that counsel considers this procedure as essential to application for certification to the Supreme Court. If such be the view, it is in error. The only purpose for the application for rehearing is to call the Court’s attention to some matters of substance that may have been overlooked or some obvious errors on factual questions.
The application for rehearing will be overruled.
BARNES, P. J., HORNBECK and GEIGER, JJ., concur.